DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7th, 2022 has been entered.
Response to Amendment
The amendment filed October 7th, 2022 has been entered. Claims 11 and 12 have been canceled. Claims 27 and 28 have been added. Claims 1-3, 5-10, 13-14, and 17-28 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13-14, and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Elgar et al. (US 2018/0281236).
Regarding claim 1, Elgar et al. teaches a powder sieving system (Paragraph 0034 lines 15-20) comprising: 
a filter housing including a filter for separating powder into a first portion larger than a predetermined size and a second portion smaller than a predetermined size (Paragraph 0035 lines 49-53), the powder being a reactive metal powder (Paragraph 0039 lines 33-34, 40-42); 
a network of passageways configured to move the powder through the powder sieving system (Paragraph 0010 lines 7-11), the network of passageways located upstream of the filter housing and downstream of the filter housing (Paragraph 0240 lines 30-34), the network of passageways comprising one or more carrier gas passageways for primarily transporting a carrier gas flow and one or more powder passageways for transporting a mixture flow of carrier gas and the powder (Paragraph 0240 lines 29-33); 
a powder reclamation section (Paragraph 0023 lines 6-10) that is operable with a metal powder processing device (Paragraph 0047, page 12, col. 1 lines 7-10) for reclaiming unused powder from the metal powder processing device (Paragraph 0047, page 11, col. 2 lines 57-63) through the network of passageways and providing filtered reclaimed powder to the metal powder processing device through the network of passageways (Paragraph 0047, page 11, col. 2 lines 34-40);  
a first sensor in communication with a portion of the filter, the first sensor configured to monitor a first amount of oxygen within the filter (Paragraph 0242 lines 12-17); 
a second sensor in communication with a portion of the powder reclamation section, the second sensor configured to monitor a second amount of oxygen within the powder reclamation section (Paragraph 0242 lines 12-17);
a controller (Paragraph 0240 lines 11-24) operably coupled to the first sensor for receiving data indicative of the amount of oxygen within the network of passageways from the first sensor (Paragraph 0049 lines 8-13), the controller configured to initiate a corrective action in response to receiving data indicative of the amount of oxygen (Paragraph 0049 lines 10-13, Paragraph 0053) within the network of passageways being above a predetermined oxygen threshold (Paragraph 0240 lines 11-24); and 
a support structure (Paragraph 0236 lines 1-2), wherein the filter housing is movable relative to the support structure (Paragraph 0236 lines 29-34, Paragraph 0237 lines 2-13), the filter housing defining an inlet (Fig. 16B #1658), a powder outlet (Fig. 16B #1680), and a carrier gas outlet (Fig. 16B #1678), and including the filter disposed between the inlet and the powder outlet (Fig. 16B #1670), and wherein the first sensor is in communication with the powder sieving system at the carrier gas outlet  (Paragraph 0257 lines 21-23, 37-40), and wherein the first sensor is positioned downstream of the powder filter (Paragraph 0242 lines 2-4, 12-17). 
Elgar et al. lacks teaching a powder sieving system wherein the filter housing further comprises a powder filter at the carrier gas outlet. However, Elgar et al. does teach a powder filter located at the exit of a cyclonic separator (Paragraph 0270 lines 13-23) for removing powder from a carrier gas flow through the carrier gas outlet (Paragraph 0270 lines 13-15). Elgar et al. explains that the powder filter captures fine particles which may be of any value, such that the carrier gas may be provided to another portion of the system (Paragraph 0270 lines 8-11, 15-27). Elgar et al. states that separators within the system may comprise a cyclonic separator or a sieve separator (Paragraph 0147 lines 45-48) or even combinations thereof (Paragraph 0277 lines 3-7), wherein both types of separators serve the purpose of separating particles out from the gas channel (Paragraph 0234 lines 1-4, Paragraph 0269 lines 3-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elgar et al. to include a powder filter at the carrier gas outlet in order to remove fine powder from a carrier gas flow as practiced in alternative types of separators within the system. 
Regarding claim 2, Elgar et al. teaches a powder sieving system, wherein the powder is a titanium powder or a titanium alloy powder (Paragraph 0099 lines 70-71).
Regarding claim 3, Elgar et al. teaches a powder sieving system wherein the first sensor sends first lasers to detect the first amount of oxygen (Paragraph 0242 lines 4-17) while not heating up air within the filter (Paragraph 0288 lines 15-30), and wherein the second sensor sends second lasers to detect the second amount of oxygen (Paragraph 0242 lines 4-17) while not heating up air within the powder reclamation section (Paragraph 0288 lines 15-30).
Regarding claim 5, Elgar et al. teaches a powder sieving system wherein the predetermined oxygen threshold is a 4% oxygen content within the network of passageways (Paragraph 0141 lines 8-15).
Regarding claim 6, Elgar et al. teaches a powder sieving system wherein the predetermined oxygen threshold is a 1% oxygen content within the network of passageways (Paragraph 0141 lines 8-15).
Regarding claim 7, Elgar et al. teaches a powder sieving system wherein initiating the corrective action comprises shutting down a powder flow within the network of passageways (Paragraph 0240 lines 31-40), (Paragraph 0257 lines 21-23, 37-40).
Regarding claim 8, Elgar et al. teaches a powder sieving system wherein initiating the corrective action comprises providing additional carrier gas to the network of passageways (Paragraph 0240 lines 13-17), (Paragraph 0257 lines 21-23, 37-40).
Regarding claim 9, Elgar et al. teaches a powder sieving system wherein the carrier gas includes an argon carrier gas (Paragraph 0141 lines 36-37).
Regarding claim 10, Elgar et al. teaches a powder sieving system wherein the carrier gas includes a nitrogen carrier gas (Paragraph 0141 lines 36-37).
Regarding claim 13, Elgar et al. teaches a powder sieving system wherein the filter comprises a first filter fixed relative to the filter housing (Paragraph 0236 lines 29-34), the first filter being substantially rigid; and a second filter coupled within the filter housing adjacent to the first filter (Paragraph 0236 lines 27-31), the second filter being substantially flexible such that the second filter is movable relative to the first filter within the filter housing when the filter housing moves relative to the support structure (Paragraph 00236 lines 33-34, Paragraph 0237 lines 11-15). 
Regarding claim 14, Elgar et al. teaches a powder sieving system wherein the broad frequency filter is configured to restrict a first portion of the powder larger than a predetermined threshold from reaching the outlet and to allow a second portion of the powder smaller than the predetermined threshold to pass there through (Paragraph 0236 lines 29-34).
Regarding claim 17, Elgar et al. teaches a powder sieving system wherein the first sensor is positioned at the filter housing (Paragraph 0242 lines 1-4, 17-23).
Regarding claim 18, Elgar et al. teaches a powder sieving system wherein the first sensor is positioned at a portion of the powder sieving system upstream from the filter housing (Paragraph 0242 lines 1-4, 17-23).
Regarding claim 19, Elgar et al. teaches a powder sieving system wherein the first sensor is positioned at a portion of the powder sieving system downstream from the filter housing (Paragraph 0242 lines 1-4, 17-23).
Regarding claim 20, Elgar et al. teaches a method of operating a sieving system, the method comprising: 
providing a carrier gas flow and a mixture flow through a network of passageways of the sieving system (Paragraph 0240 lines 13-19) and a powder reclamation section (Paragraph 0023 lines 6-10), the mixture flow comprising a carrier gas and a reactive metal powder (Paragraph 0039 lines 33-34, 40-42); 
separating a first portion of the reactive metal powder larger than a predetermined threshold from a second portion of the reactive metal powder smaller than the predetermined threshold within a filter housing of the sieving system using a filter (Paragraph 0236 lines 2-6); 
determining a first amount of oxygen within the filter is above a predetermined threshold (Paragraph 0242 lines 12-23); 
the sieving system including a support structure (Paragraph 0236 lines 1-2) and a first sensor (Paragraph 0242 lines 12-17), wherein the filter housing is movable relative to the support structure (Paragraph 0236 lines 29-34, Paragraph 0237 lines 2-13), the filter housing defining an inlet (Fig. 16B #1658), a powder outlet (Fig. 16B #1680), and a carrier gas outlet (Fig. 16B #1678), and including the filter disposed between the inlet and the powder outlet (Fig. 16B #1670), wherein the first sensor is in communication with the sieving system at the carrier gas outlet (Paragraph 0257 lines 21-23, 37-40), and wherein the first sensor is positioned downstream of the powder filter (Paragraph 0242 lines 2-4, 12-17); 
determining a second amount of oxygen within the powder reclamation section is above the predetermined threshold (Paragraph 0242 lines 12-23);
and initiating a corrective action in response to determining the first amount of oxygen or the second amount of oxygen is above the predetermined threshold (Paragraph 0049 lines 10-13), (Paragraph 0053).
Elgar et al. lacks teaching a powder sieving system wherein the filter housing further comprises a powder filter at the carrier gas outlet. However, Elgar et al. does teach a powder filter located at the exit of a cyclonic separator (Paragraph 0270 lines 13-23) for removing powder from a carrier gas flow through the carrier gas outlet (Paragraph 0270 lines 13-15). Elgar et al. explains that the powder filter captures fine particles which may be of any value, such that the carrier gas may be provided to another portion of the system (Paragraph 0270 lines 8-11, 15-27). Elgar et al. states that separators within the system may comprise a cyclonic separator or a sieve separator (Paragraph 0147 lines 45-48) or even combinations thereof (Paragraph 0277 lines 3-7), wherein both types of separators serve the purpose of separating particles out from the gas channel (Paragraph 0234 lines 1-4, Paragraph 0269 lines 3-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elgar et al. to include a powder filter at the carrier gas outlet in order to remove powder from a carrier gas flow as practiced in alternative types of separators within the system. 
Regarding claim 21, Elgar et al. teaches a method of operating a sieving system, wherein initiating the corrective action comprises shutting down a powder flow within the network of passageways (Paragraph 0240 lines 31-40), (Paragraph 0257 lines 21-23, 37-40).
Regarding claim 22, Elgar et al. teaches a method of operating a sieving system, wherein determining the first amount of oxygen within the filter comprises sending lasers to detect the amount of oxygen (Paragraph 0242 lines 4-17) while not heating up air within the network of passageways (Paragraph 0288 lines 15-30).
Regarding claim 23, Elgar et al. teaches a method of operating a sieving system, wherein initiating the corrective action comprises providing additional carrier gas to the network of passageways  (Paragraph 0240 lines 31-40), (Paragraph 0257 lines 21-23, 37-40). 
Regarding claim 24, Elgar et al. teaches a method of operating a sieving system, wherein determining the first amount of oxygen within the filter is above the predetermined threshold comprises determining the first amount of oxygen is above a first predetermined threshold (Paragraph 0242 lines 12-23), wherein initiating the corrective action comprises initiating a first corrective action (Paragraph 0257 lines 28-42), and wherein the method further comprises: 
determining the first amount of oxygen within the filter is above a second predetermined threshold greater than the first predetermined threshold (Paragraph 0258 lines 32-38); and 
initiating a second corrective action in response to determining the first amount of oxygen within the filter is above the second predetermined threshold (Paragraph 0258 lines 32-38).
Regarding claim 25, Elgar et al. teaches a method of operating a sieving system, wherein initiating the second corrective action in response to determining the first amount of oxygen within the filter is above the second predetermined threshold comprises shutting down a powder flow within the network of passageways (Paragraph 0257 lines 28-42).
Regarding claim 26, Elgar et al. teaches a powder sieving system wherein the second filter (Paragraph 0236 lines 27-31) is transitionable (Paragraph 0237 lines 11-13) between a first position relative to the first filter (Paragraph 0236 lines 33-34) and a second position in which the second filter is deflected away from the first filter (Paragraph 0237 lines 13-15), and wherein movement of the second filter from the second position to the first position causes the second filter to contact the first filter (Paragraph 0235 lines 8-28). 
Regarding claim 27, Elgar et al. teaches a powder sieving system wherein the powder and the powder filter are formed of the same material (Paragraph 0099 lines 6-11, Paragraph 0270 lines 18-20). 
Regarding claim 28, Elgar et al. teaches a powder sieving system wherein the powder comprises a titanium powder (Paragraph 0102 lines 1-7), and wherein the powder filter is formed of a metal (Paragraph 0270 lines 18-20).
Elgar et al. lacks teaching a powder filter formed specifically of titanium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Elgar et al. to include a powder filter formed of titanium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed October 7th, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, filed October 7th, 2022, with respect to the rejection(s) of amended claim(s) 1 and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Elgar et al. (US 2018/0281236).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./               Examiner, Art Unit 3653                            

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653